         Case 1:19-cv-04527-MKV Document 58 Filed 08/18/20 Page 1 of 2

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
                                                                      DATE FILED: 08/18/2020
 MARK IANTOSCA

                            Plaintiff,
                                                                   1:19-cv-4527-MKV
                      -against-
                                                                         ORDER
 ELIE TAHARI LTD.,

                            Defendant.


MARY KAY VYSKOCIL, United States District Judge:
       Pursuant to the discussion with the parties on the record of the hearing on August 5, 2020,

the Court issued an Order Requesting Certified Deposit Copies on August 11, 2020, requesting the

United States Copyright Office to provide certified deposit copies of the works registered under

VA-2-150-161 in connection with this action [ECF No. #55] (the “Request Order”). Since

Defendant raised this issue in connection with its Opposition to Plaintiff’s Motion for Summary

Judgment but never requested deposit copies during discovery and therefore offered no evidence

in support of its Opposition, and since both parties consented on the record to the Court attempting

to facilitate obtaining a deposit copy at Defendant’s expense, the Court issued a separate Order

that same date providing that Defendant shall bear any cost associated with obtaining these deposit

copies [ECF No. #54].

       In response to its Request Order, the Court has received correspondence from the Records

Research and Certification Section of the U.S. Copyright Office providing for an initial payment

to complete its request for certified deposit copies. Instructions to submit payment provided by

the Records Research and Certification Section of the U.S. Copyright Office are as follows:

               To complete your request for records, the Office requires an initial (non-
               refundable) payment of $200.00. Once the payment has been received, we
               will proceed with your request and inform you of the additional fees
         Case 1:19-cv-04527-MKV Document 58 Filed 08/18/20 Page 2 of 2




              needed. The $200.00 estimate of retrieval fee will be applied to the balance
              of your request.

              Processing of your request will begin once the U.S. Copyright Office
              receives payment of compulsory fees. To submit payment electronically,
              visit https://www.pay.gov/public/form/start/408083216, click ”Continue to
              the Form”, select Records Research and Certifications (RRC) and enter the
              RRC Service Request number (SR 1-9124516401). To pay by telephone,
              please contact the Accounting Office at (202) 707-8443. The office is open
              Monday through Friday (except holidays), from 8:30am – 5:00pm EST. A
              staff member will assist with payment.


       Accordingly, it is hereby ORDERED that Defendant shall submit the necessary payment

to complete the request and file on the docket in this case documentation confirming the

submission of such payment on or before August 24, 2020. Defendant shall redact any sensitive

payment information.


       FAILURE TO COMPLY WITH THIS ORDER AND THE DEADLINES SET

FORTH HEREIN MAY RESULT IN THE COURT OVERRULING DEFENDANT’S

OBJECTION TO PLAINTIFF’S PENDING MOTION FOR SUMMARY JUDGMENT.




SO ORDERED.                                         _________________________________
Date: August 18, 2020                               MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
